Exhibit 10.1

 

Centro NP LLC

420 Lexington Avenue, 7th Floor

New York, New York 10170

 

As of May 7, 2008

 

Bank of America, N.A.

Hearst Tower

214 North Tryon Street

Charlotte, North Carolina 28255

 

Re:          Amended and Restated Revolving Credit Agreement, dated July 31,
2007, by and among Centro NP LLC (the “Borrower”), the lenders party thereto
(each, a “Lender”, and, collectively, the “Lenders”), and Bank of America, N.A.,
as agent for the Lenders (in such capacity, the “Administrative Agent”, and
together with the Lenders, the “Lender Parties”) (as amended, restated,
supplemented or otherwise modified from time to time, the “Loan Agreement” and,
collectively with all related agreements and ancillary documents, the “Loan
Documents”), and modified by Letter Agreement, dated as of February 14, 2008 (as
amended and modified, the “Initial Extension Agreement”) by and among the
Borrower, the Lender Parties, CPT Manager Limited, as responsible entity of the
Centro Property Trust and Centro Properties Limited (together, the “Parent
Guarantors”)) and the Subsidiary Guarantors referenced in the Loan Agreement
(the Parent Guarantors and such Subsidiary Guarantors, the “Initial Guarantors”
and, collectively with the guarantors under that certain Subsidiary Guarantor
Guaranty, dated as of March 28, 2008, the “Guarantors”), as modified by
(i) Letter Agreement, dated as of March 28, 2008, by and among the Borrower, the
Initial Guarantors and the Lender Parties and (ii) Letter Agreement dated as of
April 29, 2008, by and among the Borrower, the Guarantors and the Lender Parties
(such Letter Agreements, collectively and together with the Initial Extension
Agreement, the “Extension Agreements”).

 

Ladies and Gentlemen:

 

Capitalized terms used herein and not otherwise defined have the meanings set
forth in the Initial Extension Agreement or, if not defined therein, the other
Extension Agreements.

 

We have been advised that the Australian Bank/Noteholder Group Lenders have
agreed to enter into Further Extension Agreements (as described in clauses
(i) and (ii) immediately below) with the applicable Centro Entities in the form
of (i) in the case of the lenders under the Australian Credit Facility, (A) a
certain Further Amended and Restated Extension Deed, dated as of December 17,
2007 (the “Australian Facility Further Extension Deed”), and (B) a certain
Further Amendment and Restatement Deed, dated as of May 8, 2008 (the “Australian
Facility Further Deed” and together with the Australian Facility Further
Extension Deed, the “Australian Facility Further Extension Agreement”), and
(ii) in the case of the lenders under the 2005 NPA and the 2007 NPA, a certain
Amended and Restated Noteholder Agreement, dated as of May 7,

 

--------------------------------------------------------------------------------


 

2008 (the “Noteholder Further Extension Agreement”), which Further Extension
Agreements will (1) incorporate the terms and provisions of the Consent and
Amendment Deed (in the case of the Australian Facility Further Extension
Agreement) and the Noteholder Consent Agreement (in the case of the Noteholder
Further Extension Agreement), each dated as of March 30, 2008, and (2) provide
for, among other things, the extension of the existing “Termination Date” with
respect to each of the Australian Credit Facility, the 2005 NPA and the 2007 NPA
to December 15, 2008.

 

The parties hereto now desire to enter into this letter agreement to, among
other things, evidence (i) the consent of the Lender Parties to the execution
and delivery of the Further Extension Agreements by the applicable Centro
Entities and to the transactions contemplated thereby (including, without
limitation, the Transaction Documents (as defined in the Australian Facility
Further Deed)) and (ii) to set forth certain amendments to the terms of the
Initial Extension Agreement in order to conform the same with the terms of the
Further Extension Agreements and the transactions contemplated thereby.

 

1.             By executing this letter agreement, each of the parties hereto
agrees and acknowledges, effective from and after the date this letter agreement
becomes effective pursuant to paragraph 16 hereof (the “Letter Agreement
Effective Date”), as follows:

 

(a)           The Lender Parties hereby agree that the amount of the Extension
Fee payable to the Lender Parties pursuant to Section 1(b) of the Initial
Extension Agreement shall be automatically reduced dollar-for-dollar to the
extent of any payments made to Bank of America, N.A. in respect of the Bank of
America Extension Fee Advance (as defined in the letter agreement dated as of
the date hereof with respect to the Bridge Loan Agreement), except to the extent
that any such payments are subsequently required to be disgorged or returned in
an insolvency proceeding or otherwise.

 

(b)           In order to effectuate the provisions of Section 1(c) of the
Initial Extension Agreement, from and after the Letter Agreement Effective Date,
the Applicable Margin, whether applied to a LIBOR Loan, a Prime Rate Loan or a
Letter of Credit Commission Fee (it being understood by the parties that,
notwithstanding anything in the Loan Documents and/or the Extension Agreements
to the contrary, the Applicable Margin applies, and is included in any
determination of interest (or Letter of Credit Commission Fee) irrespective of
whether the Loan is termed a LIBOR Loan or a Prime Rate Loan in accordance with
the Loan Documents), shall be increased by 5.50% per annum (such incremental
5.50% per annum, the “Additional Increased Spread”), such that the Applicable
Margin equals 7.25% per annum.  The Additional Increased Spread shall be in
addition to the Increased Spread.  The amount attributable to the Additional
Increased Spread shall, however, not be payable on a current basis and shall
become due and payable by the Borrower only upon the date, if any, upon which
(i) the Administrative Agent delivers a Trigger Event Notice following the
occurrence of a Trigger Event or (ii) a Trigger Event occurs under
Section 3(a) of the Initial Extension Agreement.  In the event that the
Administrative Agent never delivers a Trigger Event Notice or if a Trigger Event
under Section 3(a) of the Initial Extension Agreement never occurs, the amount
attributable to the Additional Increased Spread shall not be or become due and
payable

 

2

--------------------------------------------------------------------------------


 

and shall not be an obligation under the Loan Documents.  Upon the delivery by
the Administrative Agent of such a Trigger Event Notice or the occurrence of a
Trigger Event of the type described in Section 3(a) of the Initial Extension
Agreement, the amount attributable to the Additional Increased Spread shall
immediately become due and payable (without any required action on the part of
any party) and shall constitute obligations under the Loan Agreement.  If and to
the extent the interest rate spread that is applicable to any of the Other
Bank/Noteholder Group Facilities and is payable on a current basis by the
borrower thereunder exceeds 1.75% per annum, the Increased Spread shall be
automatically adjusted mutatis mutandis so as to equal such increased amount,
without any further action whatsoever by any party.  In addition, if and to the
extent the interest rate spread that is applicable to any of the Other
Bank/Noteholder Group Facilities and is only payable by the borrower thereunder
following the occurrence of a “Trigger Event” or “Event of Default” (as such
terms are defined in the applicable Other Bank/Noteholder Group Facility
Document or Other Bank/Noteholder Group Extension Agreement) or similar event
exceeds 5.50% per annum, the Additional Increased Spread shall be automatically
adjusted mutatis mutandis so as to equal such increased amount, without any
further action whatsoever by any party, subject only to being payable following
a Trigger Event and delivery by the Administrative Agent of a Trigger Event
Notice (except in the case of a Trigger Event of the type described in
Section 3(a) of the Initial Extension Agreement, in which case no Trigger Event
Notice is required).  Further, notwithstanding anything herein to the contrary,
in the event that the payment of any interest rate spread with respect to any of
the Other Bank/Noteholder Group Facilities is deferred until the occurrence of a
trigger event or similar event with respect to such facilities and the borrower
thereunder agrees to pay any portion of the same prior to such occurrence, the
corresponding portion of the amount attributable to the Additional Increased
Spread shall automatically become due and payable as of the date that such
borrower makes such payment to the applicable lender(s), without any further
action whatsoever by any party.

 

2.             Each of the Lender Parties hereby consents to, and waives any
default under the Loan Documents and/or the Extension Agreements, any Event of
Default and any Trigger Event (including, without limitation, any such default,
Event of Default or Trigger Event arising under any of Sections 3(b), 3(g),
4(e), 4(f) or 4(k) of the Initial Extension Agreement) that may arise as a
result of (i) the execution and delivery of the Further Extension Agreements by
the applicable Centro Entities and the terms and provisions of such Further
Extension Agreements, (ii) the execution and delivery of the Other Letter
Agreements (as defined below) by the applicable Super Entities or Centro GA
Entities, (iii) the execution and delivery of the APT Guarantee (as defined in
the Australian Facility Further Extension Deed) and the terms and provisions of
the APT Guarantee and/or (iv) the effectiveness of this letter agreement in
accordance with paragraph 16 below, the terms and provisions of the Further
Extension Agreements and the consummation of the transactions and security
interests (if applicable) contemplated thereby, including, without limitation,
the following:

 

(a)           the terms and provisions of, and the transactions and security
interests (if applicable) and security grants contemplated by, Section 3(f) of
the Australian Facility

 

3

--------------------------------------------------------------------------------


 

Further Deed and any corresponding section of the Noteholder Further Extension
Agreement;

 

(b)           the terms and provisions of, and the transactions (including, if
applicable, security grants) contemplated by, Sections 3.5, 3.8, 4.1(l)(i) and
(ii) (but subject to the provisions of paragraph 10 below) and 8.1(h) of the
Australian Facility Further Extension Deed and any corresponding sections of the
Noteholder Further Extension Agreement;

 

(c)           the execution and delivery of the Transaction Documents in
accordance with the terms of the Australian Facility Further Extension Agreement
and the Noteholder Further Extension Agreement (including, without limitation,
Section 3(d) of the Australian Facility Further Deed and any corresponding
section of the Noteholder Further Extension Agreement) and the consummation of
the transactions and granting of the security contemplated thereby; and

 

(d)           the terms and provisions of, and the transactions and security
interests (if applicable) contemplated by, Section 3.7 of the Australian
Facility Further Extension Deed, including the borrowings by the applicable
Centro Entities (the “Liquidity Facility Borrowers”) under each of the Liquidity
Bridge Facility and Liquidity Facility (each such term, and any other
capitalized terms in this sub-paragraph 2(d) that are not otherwise defined
herein, as defined in the Australian Facility Further Extension Deed) and, in
connection therewith, (1) the execution and delivery by the Liquidity Facility
Borrowers of the Liquidity Bridge Facility Agreement, the Liquidity Facility
Agreement and all other documentation evidencing such facilities and (2) the
security trust deed for the collateral securing the Liquidity Bridge Facility
Agreement being amended to also secure all amounts made available under the
Liquidity Facility Agreement, subject, however, to the maximum commitment amount
limitation set forth in clause (ii) below of this sub-paragraph 2(d) (plus
accrued interest, costs and expenses), and (3) the granting by the Liquidity
Facility Borrowers of security for such facilities as contemplated by the
Further Extension Agreements and the Transaction Documents; provided that
nothing herein shall constitute a waiver by the Lender Parties of any Trigger
Event or Event of Default attributable to the execution and delivery by the
Liquidity Facility Borrowers of the Liquidity Facility Agreement in the event
any of the following is applicable:

 

(i)            the minimum commitment amounts under the Liquidity Facility is
less than AUS$115,000,000;

 

(ii)           the maximum commitment amounts under the Liquidity Facility is
more than AUS$155,000,000;

 

(iii)          the scheduled maturity date of the Liquidity Facility occurs
before September 30, 2008;

 

(iv)          the proceeds of the Liquidity Facility are utilized by the
Liquidity Facility Borrowers or any other member of the Group to satisfy any
payment of principal, amounts relating to the exercise of put options,
financing-related

 

4

--------------------------------------------------------------------------------


 

termination fees, derivative or hedge closeout payments or any payment similar
to any of the foregoing under the Existing Lender Documents (as defined in the
Australian Facility Further Extension Deed), the 2005 NPA or the 2007 NPA;

 

(v)           any Centro Entity grants to any party to the Other Bank/Noteholder
Group Extension Agreement or the Liquidity Facility Agreement a lien on, or
pledge of, (i) any direct equity interest held by such Centro Entity in the
Borrower or Centro Super Management Joint Venture 2, LLC; (ii) any rights in any
management agreement to which any Super Entity is a party; or (iii) any
intercompany note or other intercompany liability payable by a Super Entity to
such Centro Entity, in each case, to secure the Liquidity Facility; or

 

(vi)          any provision of the Liquidity Facility Agreement (other than
pricing terms that are the subject of paragraphs 3 and 4 below) imposes upon the
Liquidity Facility Borrowers or any guarantor thereunder any undertakings (other
than those referred to above) which differ from the terms of the Liquidity
Bridge Facility Agreement (including, without limitation, Section 9.2 thereof)
in a manner which is materially adverse to any of the Liquidity Facility
Borrowers, any such guarantor or any of the Super Entities or the Centro GA
Entities.

 

It shall constitute a Trigger Event if, on or before May 30, 2008, (A) the
Liquidity Bridge Facility is not refinanced by the Liquidity Facility in
compliance with the terms described in clauses (d)(i) through (vi) above or
(B) the Lender Parties and the Other Bank/Noteholder Group Lenders have not
reached an agreement concerning the terms upon which (i) any real property
interest (other than a lease entered into in the ordinary course of business) or
equity interest owned by a Company Entity may be sold, assigned or disposed of,
(ii) the proceeds of such sales, assignments or dispositions are to be applied
and (iii) refinancing transactions that relate to members of the Group (as
defined below), the Super Entities and the Centro GA Entities may be
consummated; provided, however, that only in respect of the Trigger Event
described in the immediately preceding clause (B), a Trigger Event Notice may be
issued only before 5:00 p.m. prevailing Melbourne, Australia time on June 10,
2008, and after such time and date this Trigger Event will be of no further
force and effect such that no Trigger Event Notice may be issued with respect to
this Trigger Event.  As provided in Section 8.1 of each of the Headstock
Security Trust Deed and the Guarantor Security Trust Deed (each as defined in
the Australian Facility Further Extension Deed), if, (i) before 5:00 p.m.
prevailing Eastern time on May 30, 2008, the Security Trustee and the Liquidity
Security Trustee have not received an LFA Certificate from the Liquidity Agent
(each term as defined in the Headstock Security Trust Deed and the Guarantor
Security Trust Deed), or (ii) at any time prior to 5:00 p.m. prevailing
Melbourne, Australia time on June 11, 2008, an Administrator (as defined in the
Headstock Security Trust Deed and the Guarantor Security Trust Deed) is
appointed to any of the Guarantors or any Centro Entity, all security interests
granted to any and all parties under the Transaction Documents shall be
automatically, unconditionally and absolutely released, discharged and
terminated and shall be null and void ab initio, without the need for any act or
action whatsoever by any party (provided that, with respect to any documents of
record evidencing such security instruments, the Centro Entities shall use
commercially reasonable efforts to cause the releases or terminations thereof to
be promptly recorded by the applicable parties to the Transaction Documents).

 

5

--------------------------------------------------------------------------------


 

Notwithstanding anything to the contrary in this letter agreement, in no event
shall the consents, waivers and approvals to the transactions and security
grants contemplated by the Further Extension Agreements and the Transaction
Documents that are granted herein with respect to the Loan Documents be deemed
to be a consent under, or waiver of, any rights, covenants, restrictions or
limitations in the Loan Documents or any other loan documents (including,
without limitation, under any “Affected Entity Financing Arrangement” (as
defined in the Transaction Documents as of the date hereof)) under which any
Lender Party is a lender (including, without limitation, any and all provisions
of any such other loan documents relating to pledges, encumbrances, transfers or
other dispositions of direct or indirect ownership interests in a Super Entity,
a Centro Entity or any other party thereto or subject thereto), all of which
rights covenants, restrictions or limitations remain in full force and effect.

 

3.             [reserved]

 

4.             [reserved]

 

5.             (a)           Section 3(p) of the Initial Extension Agreement is
hereby deleted in its entirety (provided, however that, notwithstanding the
foregoing, the definitions of “Australian Bank/Noteholder Group Lenders” and
“Further Extension Agreement” as provided in Section 3(p) of the Initial
Extension Agreement shall survive as set forth therein), and the Lender Parties
acknowledge that the Further Extension Agreements have been entered into in
satisfaction of the condition set forth in said Section 3(p).

 

(b)           From and after the date hereof, Section 3 of the Initial Extension
Agreement shall incorporate by reference the events described in the following
sections of the Australian Facility Further Extension Deed (and any
corresponding sections of the Australian Facility Further Deed and the
Noteholder Further Extension Agreement), each of which shall constitute a
Trigger Event, regardless of whether waived by any of the Australian
Bank/Noteholder Group Lenders, as the case may be:  (1) 4.1(h) (Strategic Plan
Review), (2) 4.1(j) (Refinancing of Liquidity Bridge Facility),
(3) 4.1(k) (Acceleration Under the Liquidity Facility) and (4) 4.1(m) (Other
Matters) (any references to “Lenders” in the foregoing sections being hereby
deemed to refer to the Lender Parties).

 

(c)           The Initial Extension Agreement is hereby amended by adding the
following Section 3(q) and Section 3(r):

 

“(q)         any Centro Entity grants to any party to the Australian Credit
Facility Documents, the 2005 NPA or the 2007 NPA (such party, in any capacity as
a lender, hedge or swap counterparty, party to a put option agreement or credit
provider) a lien on, or pledge of, (i) any direct equity interest held by such
Centro Entity in, or any assets of, the Borrower or Centro Super Management
Joint Venture 2, LLC; (ii) any rights in any management agreement to which any
Super Entity is a party; or (iii) any intercompany note or other intercompany
liability payable by a Super Entity to such Centro Entity, in each case, to
secure any obligations under

 

6

--------------------------------------------------------------------------------


 

the Australian Credit Facility, the 2005 NPA, the 2007 NPA and the Further
Extension Agreements.”

 

“(r)          any Centro Entity grants to any Person a lien on, or pledge of,
any assets of a Super Entity to secure any intercompany note or other
intercompany liability payable by a Super Entity.”

 

6.             Section 3(f) of the Initial Extension Agreement is hereby amended
by replacing (a) the words “(i) as expressly provided in this Agreement” with
the words “(i) as expressly provided in this Agreement or any Other U.S. Bank
Group Extension Agreement (in each case, as the same may be amended or
restated)” and (b) the words “the Initial Budget may be amended at any time”
with the words “the Budget may be amended at any time”.

 

7.             Each of the Lender Parties hereby acknowledges and agrees that it
has timely received the materials required to be delivered by the Super Entities
pursuant to each of Sections 3(m) and 4(a) of the Initial Extension Agreement
and that the obligations of the Super Entities thereunder are satisfied, and the
Initial Extension Agreement is hereby amended by deleting each of said Sections
3(m) and 4(a) of the Initial Extension Agreement.

 

8.             The parties hereby acknowledge and agree that each of the
Headstock Charge (as defined in the Australian Facility Further Deed) and the
Headstock Security Trust Deed shall be, and hereby does constitute, a Loan
Document, and the Guarantors further acknowledge and agree that, as Chargors (as
defined in the Headstock Security Trust Deed) or as Mortgagors (as defined in
the Headstock Charge), they shall, and shall cause any Controlled Entity that is
a Chargor or Mortgagor to, comply in all respects with the terms of the
Headstock Charge and the Headstock Security Trust Deed.

 

9.             Section 4(g) of the Initial Extension Agreement is hereby deleted
in its entirety.  Section 9 of the Australian Facility Further Extension Deed is
hereby incorporated into the Initial Extension Agreement by reference (with
appropriate modifications to the defined terms used therein) as though fully set
forth herein.

 

10.           Section 4(m) of the Initial Extension Agreement is hereby amended
by replacing each instance of the words “May 7, 2008” with the words “May 30,
2008”.

 

11.           For the purposes of each of Sections 3(b) and 3(d) of the Initial
Extension Agreement, the term “Other Bank/Noteholder Group Facility Document”
shall include the Liquidity Facility Agreement and each of the Transaction
Documents (including, without limitation, the Headstock Charge and the Headstock
Security Trust Deed).  Other than as set forth in the immediately preceding
sentence, the terms and provisions of Sections 3(b) and 3(d) of the Initial
Extension Agreement remain unchanged and in full force and effect.

 

12.           Each of the Super Entities and the Guarantors and their respective
advisors shall involve the Lender Parties and their financial advisor and legal
advisors in the restructuring efforts of the Group (as defined in the Other
Bank/Noteholder Group Extension Agreement relating to the Australian Credit
Facility), including, but not limited to, the evaluation and review process of
any bids regarding the sale of assets or broader equity recapitalization
efforts.  In

 

7

--------------------------------------------------------------------------------


 

addition, without limiting the foregoing, the Guarantors shall provide to the
financial advisor and legal advisors of the Lender Parties for distribution to
the Lender Parties all management reports and other documents delivered pursuant
Section 8.1(d) and (e) of the Australian Facility Further Extension Deed at the
same time such management reports and documents are delivered to the lenders of
the Australian Credit Facility.

 

13.           Section 5.3 of each of the Bank of America Security Instrument and
the Bank of America Preston Ridge Security Instrument is hereby amended and
restated in its entirety as follows:

 

“Changes in Tax, Guarantor Obligations, Credit and Documentary Stamp Laws.

 

(a)           If any law is enacted or adopted or amended after the date of this
Security Instrument which deducts the Obligations from the value of the Property
for the purpose of taxation or which imposes a tax, either directly or
indirectly, on the Obligations or Mortgagee’s interest in the Property,
Mortgagor will pay the tax, with interest and penalties thereon, if any.
Mortgagor will not claim or demand or be entitled to any credit or credits on
account of the Obligations for any part of the Property Taxes or Other Charges
assessed against the Property, or any part thereof, and no deduction shall
otherwise be made or claimed from the assessed value of the Property, or any
part thereof, for real estate tax purposes by reason of this Security Instrument
or the Obligations.  As provided in Section 8.1 below, Mortgagor shall, at its
sole cost and expense, protect, defend, indemnify, release and hold harmless the
Indemnified Parties from and against any and all Losses resulting from any
matter described in this Section 5.3(a).  The foregoing shall not limit the
indemnities provided for under any other provisions of the Loan Documents.

 

(b)           If at any time the United States of America, any State thereof or
any subdivision of any such State shall require revenue or other stamps to be
affixed to this Security Instrument or impose any other tax or charge on the
same, Mortgagor will pay for the same, with interest and penalties thereon, if
any.”

 

14.           The Lender Parties affirm that, effective as of April 29, 2008,
such Lender Parties consented to the Approved Transactions (as defined below)
and therefore effectively waived (A) any default under the Loan Documents and/or
the Extension Agreements, any Event of Default and any Trigger Event, in each
case, to the extent that the Approved Transactions, constitute or may, when the
same are consummated in the future, constitute such a default, Event of Default
or Trigger Event, and (B) the applicable terms and provisions of the Loan
Documents and/or the Extension Agreements to the extent the same prohibit or
restrict either of the Approved Transactions.  As used herein, the term
“Approved Transactions” shall mean, collectively, the following:

 

(a)           CPT Custodian Pty Limited (a Centro Entity) owns, on behalf of
CMCS 16 (a syndicated fund managed by Centro) certain land known as Centro
Toorima Shopping Centre in New South Wales, Australia (the “Toorima Centre”). 
Centro Development Management Pty Ltd (“CDM”) is a Centro Party and an
Australian

 

8

--------------------------------------------------------------------------------


 

Guarantor Entity and has been retained as the development manager to arrange
extensions of work relating to the Toorima Centre.  Pursuant to that certain
Centro Toorima Extensions Design and Construction Deed, dated as of December 10,
2007 (the “Construction Deed”), between Mainbrace Constructions (NSW) Pty Ltd
(“Mainbrace”) and CDM, Mainbrace agreed to undertake the extensions work. 
Centro now desires to obtain a loan from Commonwealth Bank of America in an
amount up to AUS$31,000,000 to assist with the extension, such loan to be
secured by a mortgage over CDM’s rights under the Construction Deed.

 

(b)           Centro Southport Shopping Centre (“Southport Centre”) is owned 50%
by Centro Retail Trust and 50% by CAWF, and management of Centro has received an
offer for the purchase of Southport Centre for approximately AUS$75,000,000. 
Centro now desires to enter into an agreement of sale with a potential buyer to
purchase Southport Centre for approximately AUS$75,000,000 or more, to
consummate the sale pursuant to such agreement and to apply the proceeds of such
sale to repay certain credit facilities of Centro Retail Trust and CAWF.

 

15.           In consideration of the time and effort to be expended by each of
the Lender Parties in connection with the matters described in the Extension
Agreements and all amendments and modifications thereto (including, without
limitation, this letter agreement), the grant of the relief provided for
thereunder and hereunder and other valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by the Borrower and each of the
Guarantors, the Borrower and each of the Guarantors, each on behalf of itself
and the other Super Entities and Centro Entities, respectively, and its and
their respective present and former agents, principals, officers, directors,
employees, attorneys, subsidiaries, parents, affiliated entities and predecessor
and successor firms (collectively, the “Releasors”), hereby irrevocably and
unconditionally releases and forever discharges each Lender Party, its
respective affiliates and the officers, directors, employees, agents and
advisors of each Lender Party and its respective affiliates (collectively, the
“Indemnified Parties”) from any and all claims (“Claims”, which shall be defined
to include actions, causes of action, rights, debts, obligations, damages,
liabilities, losses, liens, fees, costs, expenses, assertions of lost revenues
or business opportunities, controversies, promises, and demands) in law or at
equity, known or unknown, ascertained or not ascertained, suspected or
unsuspected, that the Releasors ever had, now have, or shall or may have, solely
to the extent such Claims arise in connection with or concern any discussions,
meetings, agreements, transactions or information exchange contemplated or made
under the Loan Agreement, the Extension Agreements and this letter agreement
through the date hereof.  The provisions set forth in this paragraph 15 shall
survive any termination or expiration of the Extension Agreements.

 

16.           The parties hereto further acknowledge and agree that,
notwithstanding anything to the contrary set forth herein, the effectiveness of
this letter agreement shall be subject to satisfaction of the conditions
precedent that (a) the parties hereto shall have executed and delivered this
letter agreement, (b) each of the Australian Bank/Noteholder Group Lenders shall
have executed and delivered the Further Extension Agreements and all Transaction
Documents to which the same are a party and those agreements shall be effective
following the satisfaction of the conditions precedent set forth in Section 3 of
the Australian Facility Further Deed and any

 

9

--------------------------------------------------------------------------------


 

corresponding provisions of the Noteholder Further Extension Agreement,
(c) Australian Public Trustees Limited, as trustee of the DPF Sub Trust No 2,
shall have executed and delivered to the Administrative Agent that certain
Guaranty Agreement (Payment) in favor of the Administrative Agent, in form and
substance satisfactory to the Lender Parties, and (d) each of the Bridge Lenders
and KeyBank shall have executed and delivered to the Lender Parties a letter
agreement similar to this letter agreement in respect of the Bridge Facility and
the KeyBank Facilities, respectively, that is in form and substance acceptable
to the Lender Parties (the “Other Letter Agreements”).  The Lender Parties
hereby agree that the execution and delivery by the Bridge Lenders, KeyBank and
the applicable Centro Entities and/or Super Entities of the Other Letter
Agreements shall not constitute a Trigger Event under Section 3(b) of the
Initial Extension Agreement or any other provision of the Extension Agreements.

 

17.           The Borrower and the Guarantors agree and acknowledge that all of
the representations and warranties of the applicable Super Entities and the
Centro Entities contained in the Extension Agreements are true and correct in
all material respects on the effective date hereof immediately after giving
effect to this letter agreement, and all such representations and warranties are
hereby incorporated by reference and reaffirmed as if set forth fully and in
their entirety, with the same effect as though such representations and
warranties had been made on and as of the effective date hereof (it being
understood that any representation or warranty made as of a specific date shall
be true and correct in all material respects as of such specific date).

 

18.           Each Guarantor hereby unconditionally reaffirms its respective
continuing guaranty obligations to the Administrative Agent and the Lenders
under the applicable Guaranty (which, for the avoidance of doubt, shall include
that certain Guaranty Agreement (Payment), dated as of March 28, 2008) and
agrees that the transactions contemplated by this letter agreement or the
Transaction Documents shall not in any way affect the validity and
enforceability of such guaranty obligations or the Loan Documents or the
applicable Guaranty or reduce, impair or discharge their obligations
thereunder.  In addition, each Guarantor hereby expressly acknowledges and
agrees that the guaranteed obligations under any Guaranty to which it is a party
shall hereafter include the Extension Fee Advances.

 

19.           The Borrower and Lender Parties hereby agree that (i) a Trigger
Date shall occur for purposes of the Centro Parent Guaranty upon the first date
on which the Appraised Value of the Unencumbered Real Property Assets (each as
defined in the Loan Agreement), as reasonably determined by the Administrative
Agent, is equal to or less than $1,950,000,000, and (ii) pursuant to the Letter
Agreement dated as of March 28, 2008, the term Unencumbered Real Property Assets
is deemed to include all of the real property of the Borrower and its
Subsidiaries which is encumbered by a mortgage, deed of trust and/or deed to
secure debt in favor of the Administrative Agent for the lenders under the Loan
Agreement.  The Borrower hereby represents and warrants that, as of the date
hereof, the Appraised Value of the Unencumbered Real Property Assets is greater
than $1,950,000,000.

 

20.           The Borrower and the Guarantors acknowledge and agree that this
letter agreement shall constitute part of the Loan Agreement for purposes of
indemnification and the indemnification provisions provided therein shall extend
to this letter agreement.  The provisions

 

10

--------------------------------------------------------------------------------


 

of this paragraph 20 shall not limit the indemnification rights of any party
under the Loan Agreement.

 

21.           The respective counsel and advisors to each Lender Party shall
continue to receive payment in full of all invoiced costs, fees and expenses as
and when required pursuant to Section 1(e) of the Initial Extension Agreement.

 

22.           Each of the parties hereto hereby represents and warrants that
each of the following statements is true, accurate and complete as to such party
as of the effective date of this letter agreement:

 

(a)           such party has carefully read and fully understood all of the
terms and conditions of this letter agreement;

 

(b)           such party has consulted with, or had a full and fair opportunity
to consult with, an attorney regarding the terms and conditions of this letter
agreement;

 

(c)           such party has had a full and fair opportunity to participate in
the drafting of this letter agreement;

 

(d)           such party is freely, voluntarily, knowingly and intelligently
entering into this letter agreement;

 

(e)           in entering into this letter agreement, such party has not relied
upon any representation, warranty, covenant or agreement not expressly set forth
herein and in the Loan Agreement, the Extension Agreements and other documents
delivered in connection therewith;

 

(f)            this letter agreement has been duly authorized and validly
executed and delivered by such party and constitutes each such party’s legal,
valid and binding obligation, enforceable in accordance with its terms; and

 

(g)           such party is duly organized, validly existing and in good
standing under the laws of its jurisdiction of formation and has the full power
and legal authority to execute this letter agreement, consummate the
transactions contemplated hereby, and perform its obligations hereunder.

 

23.           The person or persons signing the letter agreement on behalf of
the Borrower and the Guarantors, respectively, is signing strictly in his/her
respective corporate capacity and not in an individual capacity.

 

24.           The execution, delivery and performance by the Super Entities and
the Guarantors, as applicable, of each such entity’s respective obligations
under and in connection with (a) the Further Extension Agreements and the
Transaction Documents, after giving effect to this letter agreement, and the
Other Letter Agreements and (b) the Extension Agreements, as amended and/or
modified by this letter agreement, will not (i) contravene, result in any breach

 

11

--------------------------------------------------------------------------------


 

of, or constitute a default under, or result in the creation of any encumbrance
in respect of any property of such entity or any of its subsidiaries under, any
indenture, mortgage, deed of trust, loan, purchase or credit agreement, lease,
corporate charter, memorandum and articles of association, regulations or
by-laws, or any other agreement or instrument to which such entity or any of its
subsidiaries is bound or by which such entity or any of its subsidiaries or any
of their respective properties may be bound or affected (including, without
limitation, the Other Letter Agreements (as amended and/or modified on or prior
to the date hereof), the Further Extension Agreements and the Transaction
Documents other than the liens and encumbrances required to be granted pursuant
to the Further Extension Agreements and the Transaction Documents, (ii) conflict
with or result in a breach of any of the terms, conditions or provisions of any
order, judgment, decree, or ruling of any court, arbitrator of governmental
authority applicable to such entity or any of its subsidiaries, (iii) violate
any provision of any statute or other rule or regulation of any governmental
authority applicable to such entity or any of its subsidiaries or
(iv) contravene any of its constituent documents.

 

25.           This letter agreement may be executed in one or more counterparts
and by different parties hereto on separate counterparts, each of which, when so
executed, shall constitute one and the same agreement.

 

26.           This letter agreement shall be construed in accordance with the
laws of the State of New York, and the obligations, rights, and remedies of the
parties hereto shall be determined in accordance with such laws.

 

27.           Except as otherwise expressly modified hereby, the Extension
Agreements shall remain in full force and effect without modification.

 

28.           The Extension Agreements shall be deemed to incorporate the terms
and provisions of this letter agreement.  The Borrower, the Guarantors and the
Lender Parties each acknowledge and agree that, other than as specifically
modified by this letter agreement, all of the terms and conditions of the Loan
Documents (including, without limitation, all obligations of the Guarantors with
respect thereto) and the Extension Agreements are hereby ratified and confirmed
and that the Loan Documents and the Extension Agreements each remain in full
force and effect as of the date hereof, and constitute the legal, valid and
binding obligation, contract and agreement of the Borrower, the Guarantors and
the Lender Parties.  This letter agreement (and the Extension Agreements, as
modified by this letter agreement) is deemed to be a Loan Document, such that,
among other things, any Trigger Event shall constitute an Event of Default under
the Loan Documents.  In the event of any conflict between the terms and
provisions of the Extension Agreements, as modified hereby, and any of the other
Loan Documents, the Extension Agreements shall govern and control.

 

[Signature Pages Follow]

 

12

--------------------------------------------------------------------------------


 

BORROWER:

CENTRO NP LLC, a Maryland limited liability company

 

 

 

 

 

By:

/s/ Steven Siegel

 

Name: Steven Siegel

 

Title: Executive Vice President

 

 

GUARANTORS:

NEW PLAN REALTY TRUST, LLC a Delaware limited liability
company

 

 

 

By:

/s/ Steven Siegel

 

Name: Steven Siegel

 

Title: Executive Vice President

 

 

 

 

 

EXCEL REALTY TRUST - ST, LLC, a Delaware limited liability
company

 

 

 

By:

/s/ Steven Siegel

 

Name: Steven Siegel

 

Title: Executive Vice President

 

 

 

 

 

NEW PLAN FLORIDA HOLDINGS, LLC, a Delaware limited
liability company

 

 

 

By:

/s/ Steven Siegel

 

Name: Steven Siegel

 

Title: Executive Vice President

 

 

 

 

 

CA NEW PLAN ASSET PARTNERSHIP IV, L.P., a Delaware
limited partnership

 

 

 

By:

CA New Plan Asset, LLC, a Delaware limited liability
company, its sole general partner

 

 

 

 

 

By:

/s/ Steven Siegel

 

 

Name: Steven Siegel

 

 

Title:  Executive Vice President

 

 

 

 

 

EXCEL REALTY TRUST-NC, a North Carolina general
partnership

 

 

 

By:

NC Properties #1 LLC, a Delaware limited liability
company, its managing partner

 

 

 

 

 

By:

/s/ Steven Siegel

 

 

Name: Steven Siegel

 

 

Title:  Executive Vice President

 

--------------------------------------------------------------------------------


 

 

NP OF TENNESSEE, L.P., a Delaware limited partnership

 

 

 

By:

New Plan of Tennessee, LLC, a Delaware limited liability company, its sole
general partner

 

 

 

 

 

By:

/s/ Steven Siegel

 

 

Name:  Steven Siegel

 

 

Title:  Executive Vice President

 

 

 

 

 

 

 

POINTE ORLANDO DEVELOPMENT COMPANY, a California
general partnership

 

 

 

 

By:

ERT Development Corporation, a Delaware corporation,
general partner

 

 

 

 

 

By:

/s/ Steven Siegel

 

 

Name:  Steven Siegel

 

 

Title:  Executive Vice President

 

 

 

 

By:

ERT Pointe Orlando, Inc., a New York Corporation,
general partner

 

 

 

 

 

By:

/s/ Steven Siegel

 

 

Name:  Steven Siegel

 

 

Title:  Executive Vice President

 

 

 

 

 

 

 

CA NEW PLAN TEXAS ASSETS, L.P., a Delaware limited
partnership

 

 

 

 

By:

CA New Plan Texas Assets, LLC, a Delaware limited
liability company, its sole general partner

 

 

 

 

 

By:

/s/ Steven Siegel

 

 

Name:  Steven Siegel

 

 

Title:  Executive Vice President

 

 

 

 

 

 

 

HK NEW PLAN EXCHANGE PROPERTY OWNER I, LLC, a
Delaware limited liability company

 

 

 

By:

/s/ Steven Siegel

 

Name: Steven Siegel

 

Title: Executive Vice President

 

 

 

 

 

HK NEW PLAN EXCHANGE PROPERTY OWNER II, L.P., a Delaware limited partnership

 

 

 

By: HK New Plan Lower Tier OH, LLC, a Delaware limited
liability company, its general partner

 

 

 

 

 

By:

/s/ Steven Siegel

 

 

Name:  Steven Siegel

 

 

Title:  Executive Vice President

 

2

--------------------------------------------------------------------------------


 

 

NEW PLAN OF ILLINOIS, LLC, a Delaware limited liability
company

 

 

 

By:

/s/ Steven Siegel

 

Name:  Steven Siegel

 

Title:  Executive Vice President

 

 

 

 

 

NEW PLAN PROPERTY HOLDING COMPANY, a Maryland
real estate investment trust

 

 

 

By:

/s/ Steven Siegel

 

Name:  Steven Siegel

 

Title:  Executive Vice President

 

 

 

 

 

NEW PLAN OF MICHIGAN, LLC, a Delaware limited liability
company

 

 

 

By:

/s/ Steven Siegel

 

Name:  Steven Siegel

 

Title:  Executive Vice President

 

 

 

 

 

CENTRO PROPERTIES LIMITED

 

 

 

By:

/s/ John Hutchinson

 

Name: John Hutchinson

 

Title: Attorney

 

 

 

By:

/s/ Elizabeth Hourigan

 

Name: Elizabeth Hourigan

 

Title: Witness

 

 

 

 

 

CPT MANAGER LIMITED, as Responsible Entity of the Centro
Property Trust

 

 

 

By:

/s/ John Hutchinson

 

Name: John Hutchinson

 

Title: Attorney

 

 

 

By:

/s/ Elizabeth Hourigan

 

Name: Elizabeth Hourigan

 

Title: Witness

 

 

 

 

 

CENTRO NP HOLDINGS 3 SPE, LLC, a Delaware limited
liability company

 

 

 

By:

/s/ Steven Siegel

 

Name:  Steven Siegel

 

Title:  Executive Vice President

 

3

--------------------------------------------------------------------------------


 

CENTRO NP HOLDINGS 4 SPE, LLC, a Delaware limited
liability company

 

 

 

By:

/s/ Steven Siegel

 

Name:  Steven Siegel

 

Title:  Executive Vice President

 

 

 

 

 

CENTRO NP HOLDINGS 5B SPE, LLC, a Delaware limited
liability company

 

 

 

By:

/s/ Steven Siegel

 

Name:  Steven Siegel

 

Title:  Executive Vice President

 

 

 

 

 

CENTRO NP HOLDINGS 6 SPE, LLC, a Delaware limited
liability company

 

 

 

By:

/s/ Steven Siegel

 

Name:  Steven Siegel

 

Title:  Executive Vice President

 

 

 

 

 

CENTRO NP HOLDINGS 7 SPE, LLC, a Delaware limited liability company

 

 

 

By:

/s/ Steven Siegel

 

Name:  Steven Siegel

 

Title:  Executive Vice President

 

 

 

 

 

CENTRO NP HOLDINGS 8 SPE, LLC, a Delaware limited liability company

 

 

 

By:

/s/ Steven Siegel

 

Name:  Steven Siegel

 

Title:  Executive Vice President

 

 

 

 

 

CENTRO NP HOLDINGS 9 SPE, LLC, a Delaware limited
liability company

 

 

 

By:

/s/ Steven Siegel

 

Name:  Steven Siegel

 

Title:  Executive Vice President

 

4

--------------------------------------------------------------------------------


 

 

CENTRO NP BROADWAY FAIRE, L.P., a Delaware limited
partnership

 

 

 

By:

Centro NP Broadway Faire MGR, LLC, a
Delaware limited liability company

 

 

 

 

 

By:

/s/ Steven Siegel

 

 

Name:  Steven Siegel

 

 

Title:  Executive Vice President

 

 

 

 

 

CENTRO NP METRO 580 SC, L.P., a Delaware limited partnership

 

 

 

By:

Centro NP Metro 580 SC MGR, LLC., a
Delaware limited partnership

 

 

 

 

 

By:

/s/ Steven Siegel

 

 

Name:  Steven Siegel

 

 

Title:  Executive Vice President

 

 

 

 

 

CENTRO NP ROSE PAVILION, L.P., a Delaware limited
partnership

 

 

 

By:

Centro NP Rose Pavilion MGR, LLC, a
Delaware limited partnership

 

 

 

 

 

By:

/s/ Steven Siegel

 

 

Name:  Steven Siegel

 

 

Title:  Executive Vice President

 

 

 

 

 

CENTRO NP HANOVER SQUARE SC, LLC, a Delaware limited
liability company

 

 

 

By:

/s/ Steven Siegel

 

Name:  Steven Siegel

 

Title:  Executive Vice President

 

 

 

 

 

NEW PLAN ACQUISITION COMPANY, LLC, a Delaware
limited liability company

 

 

 

By:

Centro NP Residual Holding LLC, a Delaware
limited liability company, its sole member

 

 

 

 

 

By:

/s/ Steven Siegel

 

 

Name:  Steven Siegel

 

 

Title:  Executive Vice President

 

5

--------------------------------------------------------------------------------


 

HK NEW PLAN SKYWAY PLAZA, LLC, a Delaware limited
liability company

 

 

 

By:

Centro NP Residual Holding LLC, a Delaware
limited liability company, its sole member

 

 

 

 

 

By:

/s/ Steven Siegel

 

 

Name:  Steven Siegel

 

 

Title:  Executive Vice President

 

 

 

 

 

NEW PLAN EISENHOWER SQUARE SC, LLC, a Delaware
limited liability company

 

 

 

By:

Centro NP Residual Holding LLC, a Delaware
limited liability company, its sole member

 

 

 

 

 

By:

/s/ Steven Siegel

 

 

Name:  Steven Siegel

 

 

Title:  Executive Vice President

 

 

 

 

 

NEW PLAN EASTLAKE SC, LLC, a Delaware limited liability
company

 

 

 

By:

Centro NP Residual Holding LLC, a Delaware
limited liability company, its sole member

 

 

 

 

 

By:

/s/ Steven Siegel

 

 

Name:  Steven Siegel

 

 

Title:  Executive Vice President

 

 

 

 

 

NEW PLAN CHASTAIN CORNERS SC, LLC, a Delaware limited
liability company

 

 

 

By:

Centro NP Residual Holding LLC, a Delaware
limited liability company, its sole member

 

 

 

 

 

By:

/s/ Steven Siegel

 

 

Name:  Steven Siegel

 

 

Title:  Executive Vice President

 

 

 

 

 

HK NEW PLAN EXCHANGE PROPERTY OWNER IV, LLC, a
Delaware limited liability company

 

 

 

By:

Centro NP Residual Holding LLC, a Delaware
limited liability company, its sole member

 

 

 

 

 

By:

/s/ Steven Siegel

 

 

Name:  Steven Siegel

 

 

Title:  Executive Vice President

 

6

--------------------------------------------------------------------------------


 

 

HK NEW PLAN MACON CHAPMAN, LP, a Delaware limited
partnership

 

 

 

By:

HK New Plan Macon Chapman TRS GP Company, a
Delaware corporation, its general partner

 

 

 

 

 

By:

Centro NP Residual Holding LLC, a Delaware
limited liability company, its sole shareholder

 

 

 

 

 

 

By:

/s/ Steven Siegel

 

 

 

Name:  Steven Siegel

 

 

 

Title:  Executive Vice President

 

 

 

 

 

 

 

BPR SHOPPING CENTER, LLC, a Delaware limited liability
company

 

 

 

By:

/s/ Steven Siegel

 

Name:  Steven Siegel

 

Title:  Executive Vice President

 

7

--------------------------------------------------------------------------------


 

CONSENTED AND AGREED TO

THIS        DAY OF MAY, 2008:

 

BANK OF AMERICA, N.A.

 

 

By:

/s/ Michael W. Edwards

 

 

Name: Michael W. Edwards

 

Title: Senior Vice President

 

8

--------------------------------------------------------------------------------